Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a method, comprising: 
receiving, from a host device, a request for data, the request for data associated with a page size corresponding to a first quantity of memory cells; 
activating a set of memory cells based at least in part on the request for data, the activated set of memory cells comprising a second quantity of memory cells that is greater than the first quantity; 
accessing, based at least in part on the activating, a first subset of the activated set of memory cells, wherein the first subset comprises the first quantity of memory cells; 
reading a second subset of the requested data from the second subset of the activated set of memory cells; and 
accessing, based at least in part on the activating and after the first subset has been accessed, a second subset of the activated set of memory cells, wherein the second subset comprises the first quantity of memory cells, wherein accessing the first subset and the second subset comprises: 
reading the first subset of the requested data from the first subset of the activated set of memory cells based at least in part on receiving the request for data; and 
reading the second subset of the requested data from the second subset of the activated set of memory cells based at least in part on receiving the request for data.
receiving, from a host device, a request for data, the request for data associated with a page size corresponding to a first quantity of memory cells; activating a set of memory cells based at least in part on the request for data, the activated set of memory cells comprising a second quantity of memory cells that is greater than the first quantity; accessing, based at least in part on the activating, a first subset of the activated set of memory cells, wherein the first subset comprises the first quantity of memory cells; reading a second subset of the requested data from the second subset of the activated set of memory cells; and accessing, based at least in part on the activating and after the first subset has been accessed, a second subset of the activated set of memory cells, wherein the second subset comprises the first quantity of memory cells, wherein accessing the first subset and the second subset comprises: reading the first subset of the requested data from the first subset of the activated set of memory cells based at least in part on receiving the request for data; and reading the second subset of the requested data from the second subset of the activated set of memory cells based at least in part on receiving the request for data.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 8, 16 and 21, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NANCI N WONG/Primary Examiner, Art Unit 2136